DETAILED ACTION
Claims 1 - 12 of U.S. Application No. 16339477 filed on 04/04/2019 are presented for examination. Claims 13- 15 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 12 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 12 were indicated allowable in the final Office Action of 10/28/2021, while claims 13-15 were rejected under 35 USC 103. Claims 13 – 15 are cancelled on 12/22/2021, rendering the application in condition of allowance.
As previously explained in the final Office Action of 10/28/2021, the Applicant argued that amended claim 1 overcomes the amended claim 1. In particular the Applicant argued in page 7 of their remarks of 8/10/2021, last paragraph that amended claim 1 differs than that in the prior art Vasandani et al. in that in the resting state, Vasandani’s first and second surfaces are away from each other until the strap is pulled, the strap brings the first and second surfaces together. This is the opposite from the amended claim 1, as the first and second surfaces are in contact with each other, and pulling the strap separate the surfaces. The Examiner agreed. Therefore, the rejection to claim 1 was withdrawn. Claims 2 -4, 7- 12 are allowable for depending on claim 1.
Claim 5 was rewritten in independent form to include the limitations of claim 1, therefore, claim 5 is deemed allowable. Claim 6 is allowable for depending on claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832